Case 1:19-cv-05031-SEB-DLP Document 1 Filed 12/26/19 Page 1 of 4 PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

MARK MCCLESKEY, TRUSTEE AND INDIANA                         )
STATE COUNCIL OF PLASTERERS AND CEMENT                      )
MASONS HEALTH AND WELFARE AND PENSION                       )
FUNDS,                                                      ) No. 1:19-cv-5031-
                                                            )
                              Plaintiffs,                   )
                                                            )
                                                            )
LUCAS STUCCO STONE & BRICK, LLC, a                          )
Missouri corporation, and TVH EXTERIOR LLC, a               )
Missouri limited liability company,                         )
                                                            )
                              Defendants.                   )

                                            COMPLAINT

       Plaintiffs, by their attorneys, DONALD D. SCHWARTZ and ARNOLD AND KADJAN,

LLP, complain against Defendants, LUCAS STUCCO STONE & BRICK, LLC and TVH

EXTERIOR LLC, as follows:

                                             COUNT I

       1.      (a)     Jurisdiction of this cause is based on Section 301 of the National Labor

Relations Act, 29 U.S. C. Section 185(a) as amended.

               (b)    Jurisdiction of this cause is based upon Section 502 of the Employee

Retirement Security Act of 1974, 29 U.S.C. Section 1132, 1145 ("ERISA"), as amended.

       2.      Venue is founded pursuant to 29 U.S.C. Section 1132(e)(2) in this District where

the Funds, as described in Paragraph 3, are administered.

       3.      (a)    The Plaintiffs in this count are MARK MCCLESKEY, TRUSTEE AND

INDIANA STATE COUNCIL OF PLASTERERS AND CEMENT MASONS HEALTH AND

WELFARE AND PENSION FUNDS, (the “Funds”), and have standing to sue pursuant to 29
Case 1:19-cv-05031-SEB-DLP Document 1 Filed 12/26/19 Page 2 of 4 PageID #: 2




U.S.C. Section 1132(d)(1).

                 (b)   The Funds have been established pursuant to collective bargaining

agreements previously entered into between the Cement Masons and Operative Plasterers and its

affiliated locals (the "Union") and certain employer associations whose employees are covered

by the collective bargaining agreement with the Union.

                 (c)   The Funds are maintained and administered in accordance with and

pursuant to the provisions of the National Labor Relations Act, as amended, and other applicable

state and federal laws and also pursuant to the terms and provisions of the agreements and

Declarations of Trust which establish the Funds.

       4.        Defendant, LUCAS STUCCO STONE & BRICK, LLC ("LUCAS STONE") is

an employer engaged in an industry affecting commerce.

       5.        Defendant, TVH EXTERIOR LLC (“TVH”) is an employer engaged in an

industry affecting commerce.

       6.        Since July 9, 2001, LUCAS STUCCO & EIFS DESIGN, L.L.C. (“LUCAS

EIFS”) entered into a collective bargaining agreement with the Union pursuant to which it was

required to make periodic contributions to the Funds on behalf of certain of its employees

(Exhibit "A").

       7.        LUCAS STONE was a prior alter ego of LUCAS EIFS and based on settlement

of prior litigation, agreed to be bound to the pre-existing LUCAS EIFS Union Agreement, and

the current applicable union agreement with Plasterers Local 3.

       8.        LUCAS STONE has abided by, adopted and adhered to the LUCAS EIFS Union

Agreement for at least the last three years and continues to abide by the current applicable

Plasterers Local 3 Union Agreement.
Case 1:19-cv-05031-SEB-DLP Document 1 Filed 12/26/19 Page 3 of 4 PageID #: 3




        9.        By virtue of certain provisions contained in the collective bargaining agreements,

LUCAS STONE is bound by the Trust Agreement establishing the Funds.

        10.       TVH is liable for unpaid benefits for bargaining unit employees on its payroll, as

TVH is the successor and/or alter ego to LUCAS STONE under applicable labor relations

theory in that:

                  a.     Officers of LUCAS STONE controls(ed) the labor relations policy

making of both companies;

                  b.     The companies are interrelated and share common employees, equipment,

materials and jobs in that TVH uses some of the foregoing which previously and/or currently

were used by LUCAS STONE;

                  c.     The companies share common management, and

                  d.     On information and belief, the companies share common ownership.

                  e.     TVH was set up to evade LUCAS STONE’s Collective Bargaining

Agreement.

        11.       By virtue of the foregoing, Plaintiffs have been damaged in an amount not

presently ascertainable, but measured by the amount of benefits owed by TVH for its bargaining

unit employees.

        12. LUCAS STONE is also liable for the unpaid benefits if the TVH bargaining unit

employees as LUCAS STONE is part of the alter ego scheme and is jointly liable for the unpaid

benefits

        WHEREFORE, Plaintiffs pray for relief as follows:

        A.        TVH and LUCAS STONE be ordered to submit to an audit for January 1, 2011

to the present.
Case 1:19-cv-05031-SEB-DLP Document 1 Filed 12/26/19 Page 4 of 4 PageID #: 4




       B.      Judgment be entered in favor of Plaintiffs and against TVH and LUCAS STONE

in the amount of benefits owed but unpaid by TVH.

       C.      Plaintiffs be awarded their costs herein, including reasonable attorneys’ fees and

costs incurred in the prosecution of this action, together with liquidated damages in the amount

of 20%, all as provided in the applicable agreements and ERISA Section 502(g)(2).

       D.      TVH and LUCAS STONE be enjoined from violating the terms of the collective

bargaining agreements and Trust Agreements by failing to make timely payments to the Funds

and be ordered to resume making those payments.

       E.      This Court grant Plaintiffs such other and further relief as it may deem

appropriate under the circumstances.

                                             Respectfully submitted,

                                             MARK MCLESKEY, TRUSTEE AND
                                             INDIANA STATE COUNCIL, et al.



                                             By:     s/ Donald D. Schwartz
                                                     One of its Attorneys

Donald D. Schwartz
ARNOLD AND KADJAN, LLP
35 East Wacker Drive, Suite 600
Chicago, Illinois 60601
(312) 236-0415
